ITEMID: 001-88515
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: NENASEVA AND OTHERS v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicants, Ms Valentina Nenaşeva, Ms Galina Vier, Ms Tatyana Zimovna and Ms Valentina Maler, are Moldovan nationals, who live in Chişinău. They were represented before the Court by Mr Ştefan Urîtu from the “Helsinki Committee for Human Rights”, a non-governmental organisation based in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr Vladimir Grosu.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants were all employees of a private company (“the company”). On different dates in 1998 they were dismissed.
Since the company had failed to pay them their salaries for the last six months of their employment, in August 1998 the applicants lodged with the Botanica District Court an action against their former employer, seeking payment of their salary arrears.
The Botanica District Court found in favour of the applicants and by judgments of 16 October 1998, 28 September and 8 October 1999 ordered the company to pay them the following amounts: 5,290 Moldovan lei (MDL) (the equivalent of 926 euros (EUR) at the time) to Ms Maler; MDL 5,893 (EUR 514) to Ms Nenaşeva; MDL 5,025 (EUR 429) to Ms Vier and MDL 6,143 (EUR 524) to Ms Zimovna. No appeals were lodged and the judgments became final 15 days later.
The applicants obtained enforcement warrants which were sent to a bailiff on 11 and 30 November 1999. Because the bailiff did not enforce the warrants, the applicants sent numerous complaints to various authorities asking for the judgments to be enforced.
On 28 May 2001 a bailiff issued a decision and discontinued the enforcement proceedings on the ground that the company had been insolvent and handed over the enforcement warrants to the applicants. The applicants did not lodge an appeal against this decision, nor did they repeatedly submit the enforcement warrants to the Bailiff’s Office for enforcement.
The judgments in favour of the applicants have not been enforced to date.
The relevant provisions of domestic law have been set out in this Court’s judgment in the case of Prodan v. Moldova (no. 49806/99, ECHR 2004III (extracts), § 31).
Article 426 of the Code of Civil Procedure, in force between 26 December 1964 and 12 June 2003, reads as follows:
“The creditor or the debtor against whom enforcement proceedings are pending may lodge an appeal against the acts carried out or the refusal to carry out such acts by a bailiff within the enforcement proceedings. (...)”
